Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer


Civil Action No. 18-cv-02873-PAB

KATHLEEN BORDEN,

       Plaintiff,

v.

ANDREW M. SAUL, Commissioner of Social Security,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on the Complaint [Docket No. 1] filed by plaintiff

Kathleen Borden on November 17, 2018. Plaintiff seeks review of the final decision of

defendant Andrew Saul (the “Commissioner”)1 denying her claim for disability insurance

benefits under Title II of the Social Security Act (the “Act”), 42 U.S.C. §§ 401-34, 1381-

83f. The Court has jurisdiction to review the Commissioner’s final decision under 42

U.S.C. §§ 405(g) and 1383(c).2

I. BACKGROUND

       On May 4, 2015, plaintiff filed an application for disability insurance benefits

(“DIB”) under Title II of the Act, R. at 67, 149-52, alleging a disability onset date of


       1
        On June 4, 2019, the Senate confirmed Andrew M. Saul as Commissioner of
Social Security. Accordingly, Mr. Saul is substituted for Nancy A. Berryhill, former
Acting Commissioner of Social Security, as defendant in this lawsuit. See Fed. R. Civ.
P. 25(d).
       2
        The Court has determined that it can resolve the issues presented in this
matter without the need for oral argument.
Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 2 of 17




August 1, 2014. R. at 149. Her claims were denied on September 17, 2015. R. at 79.

Plaintiff requested a hearing before an administrative law judge (“ALJ”), R. at 84, and a

hearing was held on June 27, 2017. R. at 33. On September 14, 2017, the ALJ issued

a decision denying plaintiff’s claim. R. at 25. The ALJ found that plaintiff met the

insured status requirements of the Act through June 30, 2016 and did not engage in

substantial gainful activity during the period of her alleged disability onset date, August

1, 2014, until her date last insured, June 30, 2016. R. at 16. The ALJ also determined

that plaintiff has the severe impairment of hemiplegic migraines. Id. The ALJ found

that this impairment did not meet or medically equal the severity of one of the

regulations’ listed impairments. R. at 17. Ultimately, the ALJ concluded that plaintiff

had the residual functional capacity (“RFC”) to perform light work as defined in § 20

C.F.R. 404.1567(b) with the following limitations:

       [T]he claimant could lift and carry 15 pounds occasionally and 10 pounds
       frequently. The claimant could sit for two hours at a time and for six hours
       out of an eight-hour workday. The claimant could stand and walk for 15-
       20 minutes at a time up to a maximum of two hours in an eight-hour day.
       The claimant could occasionally push and pull 5-10 pounds with the
       upper and lower extremities. The claimant could occasionally reach
       above shoulder level with the left upper extremely and occasionally feel
       with the left hand. The claimant could frequently reach above shoulder
       level and feel with the right upper extremity. The claimant could never
       balance or climb ladders, ropes, or scaffolds, but could occasionally
       stoop, kneel, crouch, crawl, and climb ramps and stairs with the use of a
       handrail. The claimant should . . . avoid[] concentrated exposure to
       temperature extremes of hot and cold and extreme humidity or wetness.
       The claimant could not tolerate concentrated exposure to vibrations. The
       claimant should have never been exposed to unprotected heights or
       unprotected major manufacturing machinery. The claimant could perform
       work at the semi-skilled level.

R. at 18. The ALJ determined that plaintiff was capable of performing her past relevant

work as a tax preparer and telemarketer. R. at 23.

                                             2
Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 3 of 17




       On October 3, 2018, the Appeals Council denied review of plaintiff’s claim. R.

at 1. Accordingly, the ALJ’s decision is the final decision of the Commissioner. 20

C.F.R. § 416.1481.

II. STANDARD OF REVIEW

       Review of the Commissioner’s finding that a claimant is not disabled is limited to

determining whether the Commissioner applied the correct legal standards and whether

the decision is supported by substantial evidence in the record as a whole. See Angel

v. Barnhart, 329 F.3d 1208, 1209 (10th Cir. 2003). The district court may not reverse

an ALJ simply because the court may have reached a different result based on the

record; the question instead is whether there is substantial evidence showing that the

ALJ was justified in her decision. See Ellison v. Sullivan, 929 F.2d 534, 536 (10th Cir.

1990). “Substantial evidence is more than a mere scintilla and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007). Moreover, “[e]vidence is not

substantial if it is overwhelmed by other evidence in the record or constitutes mere

conclusion.” Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). The district

court must not “reweigh the evidence or retry the case,” but must “meticulously examine

the record as a whole, including anything that may undercut or detract from the ALJ’s

findings in order to determine if the substantiality test has been met.” Flaherty, 515

F.3d at 1070. Nevertheless, “if the ALJ failed to apply the correct legal test, there is a

ground for reversal apart from a lack of substantial evidence.” Thompson v. Sullivan,

987 F.2d 1482, 1487 (10th Cir. 1993).



                                             3
Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 4 of 17




III. THE FIVE-STEP PROCESS

       To qualify for disability benefits, a claimant must have a medically determinable

physical or mental impairment expected to result in death or last for a continuous

period of twelve months that prevents the claimant from performing any substantial

gainful work that exists in the national economy. 42 U.S.C. § 423(d)(1)-(2).

Furthermore,

       [a]n individual shall be determined to be under a disability only if his
       physical or mental impairment or impairments are of such severity that he
       is not only unable to do his previous work but cannot, considering his age,
       education, and work experience, engage in any other kind of substantial
       gainful work which exists in the national economy, regardless of whether
       such work exists in the immediate area in which he lives, or whether a
       specific job vacancy exists for him, or whether he would be hired if he
       applied for work.

42 U.S.C. § 423(d)(2)(A) (2006). The Commissioner has established a five-step

sequential evaluation process to determine whether a claimant is disabled. 20 C.F.R.

§ 404.1520; Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988). The steps of the

evaluation are:

       (1) whether the claimant is currently working; (2) whether the claimant has
       a severe impairment; (3) whether the claimant’s impairment meets an
       impairment listed in appendix 1 of the relevant regulation; (4) whether the
       impairment precludes the claimant from doing his past relevant work; and
       (5) whether the impairment precludes the claimant from doing any work.

Trimiar v. Sullivan, 966 F.2d 1326, 1329 (10th Cir. 1992) (citing 20 C.F.R.

§ 404.1520(b)-(f)). A finding that the claimant is disabled or not disabled at any point in

the five-step review is conclusive and terminates the analysis. Casias v. Sec’y of

Health & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991).

       The claimant has the initial burden of establishing a case of disability. However,


                                             4
Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 5 of 17




“[i]f the claimant is not considered disabled at step three, but has satisfied her burden

of establishing a prima facie case of disability under steps one, two, and four, the

burden shifts to the Commissioner to show the claimant has the residual functional

capacity (RFC) to perform other work in the national economy in view of her age,

education, and work experience.” See Fischer-Ross v. Barnhart, 431 F.3d 729, 731

(10th Cir. 2005); see also Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). While the

claimant has the initial burden of proving a disability, “the ALJ has a basic duty of

inquiry, to inform himself about facts relevant to his decision and to learn the claimant’s

own version of those facts.” Hill v. Sullivan, 924 F.2d 972, 974 (10th Cir. 1991).

IV. ANALYSIS

       Plaintiff argues that the ALJ erred by (1) impermissibly excluding plaintiff’s other

potential severe impairments from his evaluation of plaintiff’s disability; (2) finding that

plaintiff’s testimony was not consistent with the medical evidence of record; and

(3) failing to consider plaintiff’s need to use a cane in the RFC determination. Docket

No. 12 at 4-8. Defendant responds that the ALJ reasonably considered the entire

record in making his decision and that the ALJ’s decision is supported by substantial

evidence. Docket No. 13 at 9.

       A. Plaintiff’s Impairments

       At step two of the five-step process, the ALJ concluded that plaintiff had the

severe impairment of hemiplegic migraines. R. at 16. Plaintiff argues that the ALJ

failed to properly evaluate whether her obstructive sleep apnea and osteoarthritis in her

left knee also constitute severe impairments. Docket No. 12 at 5; see also R. at 17

(ALJ finding that plaintiff’s sleep apnea and osteoartritis “did not constitute severe

                                              5
Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 6 of 17




medically determinable impairments”). Defendant argues that “the issue of whether the

ALJ found Plaintiff’s sleep apnea and knee pain to be severe or non-severe

impairments at step two is not legally relevant because the ALJ found that she had

another severe impairment” and proceeded with her evaluation of plaintiff’s claim under

the five-step test. Docket No. 13 at 11.

       A severe impairment is “any impairment or combination of impairments which

significantly limits your physical or mental ability to do basic work activities.” 20 C.F.R.

§ 404.1520(c); 20 C.F.R. § 416.920(c). The second step of the five-step process

requires a finding that “the claimant has a severe impairment” in order to move on to

the next steps. Trimiar, 966 F.2d at 1329. “Once the ALJ finds that the claimant has

any severe impairment, he has satisfied the analysis for purposes of step two.” Hill v.

Astrue, 289 F. App’x 289, 292 (10th Cir. 2008) (unpublished). The ALJ’s “failure to find

that additional alleged impairments are also severe is not in itself cause for reversal.”

Id.; see also Oldham v. Astrue, 509 F.3d 1254, 1256-57 (10th Cir. 2007) (“The ALJ . . .

made an explicit finding that Ms. Oldham suffered from severe impairments. That was

all the ALJ was required to do in that regard.”). Because the ALJ found that plaintiff

was severely impaired due to her hemiplegic migraines, any alleged error in his

decision that plaintiff’s osteoporosis or sleep apnea were not severe impairments would

be harmless error. Accordingly, the Court finds that this is not an appropriate basis for

reversal.

       B. Plaintiff’s Testimony

       Plaintiff contends that the ALJ erred when he determined that plaintiff’s

testimony was inconsistent with the medical evidence of record. Docket No. 12 at 6.

                                             6
Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 7 of 17




She argues that “the ALJ essentially failed to consider the totality of the impact that

[plaintiff’s] headaches have on [her] ability to function in her daily life and on her ability

to work” and that the ALJ cherry-picked evidence “that supported an unfavorable

determination while ignoring or downplaying evidence that supported a favorable

decision.” Id. Plaintiff also argues that, while she displayed “some improvement

through physical therapy,” she nevertheless displayed decreased strength, diminished

reflexes, and poor balance. Id. at 7. Finally, plaintiff challenges the ALJ’s finding that

plaintiff’s activities of daily living were greater than one would expect of a fully disabled

individual. Id. She argues that the ALJ improperly relied upon her limited activity as

evidence that she could sustain full-time employment without unexpected absences,

because her ability to perform those activities depends on how plaintiff feels day-to-

day. Id. at 7-8.

       “Credibility determinations are peculiarly the province of the finder of fact, and

we will not upset such determinations when supported by substantial evidence.” Diaz

v. Sec. of Health and Human Servs., 898 F.2d 774, 777 (10th Cir. 1990). “However,

findings as to credibility should be closely and affirmatively linked to substantial

evidence and not just a conclusion in the guise of findings.” Kepler v. Chater, 68 F.3d

387, 391 (10th Cir. 1995) (citation and alteration marks omitted). The Tenth Circuit has

held that, in determining whether a claimant’s subjective complaints of pain are

credible, the ALJ should consider factors such as:

       the levels of medication and their effectiveness, the extensiveness of the
       attempts (medical or nonmedical) to obtain relief, the frequency of
       medical contacts, the nature of daily activities, subjective measures of
       credibility that are peculiarly within the judgment of the ALJ, the
       motivation of and relationship between the claimant and other witnesses,

                                              7
Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 8 of 17




       and the consistency or compatibility of nonmedical testimony with
       objective medical evidence.

Branum v. Barnhart, 385 F.3d 1268, 1273-74 (10th Cir. 2004).

       At her hearing, plaintiff testified that she experienced headaches every day and

that the intensity of these headaches varied hour by hour. R. at 19. The ALJ found

that “the medical evidence [was] inconsistent with the claimant’s allegations about the

debilitating nature of [her headaches].” Id. To support this finding, the ALJ provided an

overview of plaintiff’s migraine-related medical history from August 1, 2014 until June

30, 2016, the date that plaintiff was last insured.3 R. at 19-20. This history included

the frequency of plaintiff’s medical visits, medical tests performed on plaintiff such as

CT scans and MRIs, plaintiff’s attempts to obtain relief with medication and the

medication’s effectiveness, and a general trajectory of improvement in the plaintiff’s

headache-related symptoms with some setbacks in symptoms. See id. (noting that

plaintiff reported improvement in her migraines on November 19, 2014, April 13, 2015,

October 27, 2015, and February 16, 2016).

       Plaintiff nevertheless argues that the ALJ cherry-picked evidence when he

“noted that [plaintiff] reported that her headaches in the two weeks prior to November

19, 2014 were mostly mild” because this self report “was not inconsistent with her

testimony that the severity of her headaches varies from day to day and even hour to

hour.” Docket No. 12 at 6-7. However, as set out above, the November 19, 2014

report of improvement in plaintiff’s migraine symptoms was not the only piece of


       3
        To qualify for disability benefits, plaintiff must demonstrate that she was
disabled prior to her last insured date. Blea v. Barnhart, 466 F.3d 903, 909 (10th Cir.
2006).

                                             8
Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 9 of 17




evidence that the ALJ relied upon in his decision. Instead, he relied on medical

evidence, spanning almost two years, demonstrating a pattern of improvement in

plaintiff’s migraines. R. at 19-21. Moreover, in reaching his conclusions as to the

severity of plaintiff’s headaches, the ALJ considered plaintiff’s report that her

headaches varied in intensity by day and by hour. R. at 19. Plaintiff has not

established why the fact that her reports of symptom improvement and her statement

that her headache symptoms vary day-by-day – both of which the ALJ considered in his

decision – are “not inconsistent” gives rise to a reversible error. The Court finds that

the ALJ’s decision was based on substantial evidence, and the Court will not second-

guess the ALJ’s credibility determinations. Diaz, 898 F.2d at 777.

       Plaintiff argues that the ALJ cherry-picked unfavorable medical evidence of her

physical symptoms in his decision denying disability benefits. Docket No. 12 at 7. She

notes that, on July 29, 2015, she “continued to display decreased strength, decreased

reflexes and poor balance.” Id.4 Although plaintiff does not set out a specific

argument concerning this evidence, the Court construes this as an argument that the

ALJ failed to consider this evidence in reaching his decision.

       Plaintiff is correct that the ALJ did not mention in his decision that, on July 29,

2015, plaintiff was experiencing decreased strength, decreased reflexes, or poor

balance. R. at 19. Instead, the ALJ stated that, “[b]y July 29, 2015, the claimant


       4
        Plaintiff also notes that, on July 19, 2016 and October 17, 2016, she displayed
decreased strength, an abnormal gait, and decreased sensation in her face, neck, legs,
and feet. Id. However, because this medical evidence is dated after plaintiff’s last
insured date, it is not relevant in determining whether plaintiff was disabled on June 30,
2016. Blea, 466 F.3d at 909. The Court will not consider evidence after June 30, 2016
in determining whether the ALJ’s decision was supported by substantial evidence.

                                             9
Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 10 of 17




 reported improved balance with physical therapy, but noted that her copay was high

 and that she would continue with home exercises.” R. at 19. However, the evidence

 that plaintiff cites, see Docket No. 12 at 7, does not support plaintiff’s contention that

 she “continued to display decreased strength [and] decreased reflexes” on July 29,

 2015. See R. at 607-08. Instead, this physical therapy discharge report indicates that

 plaintiff self-reported that her balance had improved and that she exhibited improved

 balance control. Id. It does state that plaintiff’s balance was “poor” on both her left and

 right sides when her eyes were open. R. at 608.

        The Court does not find that the ALJ’s failure to mention that plaintiff was

 experiencing poor balance with her eyes open on July 29, 2015 to be reversible error.

 “[A]n ALJ is not required to discuss every piece of evidence.” Clifton v. Chater, 79 F.3d

 1007, 1009-10 (10th Cir. 1996). However, the ALJ must “discuss the uncontroverted

 evidence he chooses not to rely upon, as well as significantly probative evidence he

 rejects.” Haga v. Astrue, 482 F.3d 1205, 1207 (10th Cir. 2007). The Court finds that

 the fact that plaintiff experienced poor balance on July 29, 2015 is not so significantly

 probative so as to render the ALJ’s failure to discuss this evidence reversible error,

 particularly where the ALJ otherwise extensively covered plaintiff’s issues with balance.

 See R. at 19 (noting that, on June 11, 2015, pl aintiff reported difficulty with balance and

 that she had begun to use a walker to remedy balance problems; and that, on August

 13, 2015, Dr. Millen “found imbalance”); see also R. at 20 (noting that, on November

 20, 2015, plaintiff reported worsening symptoms; that, on January 19, 2016, plaintiff

 reported balance difficulties; and that, on April 7, 2016, plaintiff reported using an

 assistive device when necessary). In addition to considering these limitations, the ALJ

                                              10
Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 11 of 17




 also noted medical evidence that was unfavorable to plaintiff’s claim. See R. at 19

 (noting that a physician found normal coordination, strength, and reflexes on January

 20, 2015). The ALJ also discussed that, on January 19, 2016, a physician found “full

 strength, normal finger to nose and heel to shin, intact sensation, [and] equal and

 symmetric reflexes,” and on May 19, 2016, plaintiff reported that her balance was

 improving. R. at 20-21.

        Accordingly, the Court does not find that the ALJ cherry-picked unfavorable

 evidence of plaintiff’s physical symptoms. The ALJ considered the full extent and

 progression of plaintiff’s physical limitations, including a range of favorable evidence,

 but ultimately found that this evidence did not demonstrate that plaintiff’s disability was

 as disabling as plaintiff suggested as of June 30, 2016. T he Court’s task is not to

 reweigh this evidence, but to determine if the ALJ’s decision is supported by substantial

 evidence. Branum, 385 F.3d at 1270. The Court finds that it is, and finds that there is

 no reversible error here.

        Finally, plaintiff argues that the ALJ erred by using evidence of plaintiff’s daily

 activities as evidence that she is not fully disabled. Docket No. 12 at 7. She argues

 that the “ALJ impermissibly relied on [her] limited activities as evidence that she could

 sustain full-time work activity without unexpected absences because of her migraines

 and fatigue” because her ability to do these activities varied day by day. Id. at 7-8.

 Plaintiff relies upon Thompson, 987 F.2d at 1490, for the proposition that “the ALJ may

 not rely on minimal daily activities as substantial evidence that a claimant does not

 suffer disabling pain.” Docket No 12 at 7. Defendant responds that it was reasonable

 for the ALJ to consider plaintiff’s daily activities because, under 20 C.F.R.

                                              11
Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 12 of 17




 § 404.1529(c)(3)(i), the ALJ “must consider a claimant’s activities.” Docket No. 13 at

 13.

        Section 404.1529 of Title 20 of the Code of Federal Regulations governs how an

 ALJ evaluates a claimant’s symptoms. It provides that the ALJ will consider the

 claimant’s daily activities as evidence relevant to evaluating the claimant’s symptoms

 on the basis that “how the symptoms may affect [the claimant’s] pattern of daily living”

 is “an important indicator of the intensity and persistence” of the claimant’s symptoms.

 20 C.F.R. § 404.1529(c)(3)(I); see also Branum, 385 F.3d at 1273 (stating that the ALJ

 should consider the claimant’s daily activities as a factor in evaluating whether

 subjective complaints of pain are credible). However, plaintiff is correct in that, under

 Thompson, minimal daily activities, standing alone, are not sufficiently substantial

 evidence to find that a plaintiff’s subjective complaints of pain are incredible. “[A]n ALJ

 may not rely on the performance of minimal daily activities alone as substantial

 evidence that a claimant does not suffer disabling pain,” but may consider daily

 activities as one of many factors considered in the ALJ’s credibility determination.

 Best-Willie v. Colvin, 514 F. App’x 728, 736 (10th Cir. 2013) (unpublished) (citing

 Thompson, 987 F.2d at 1490)); see also Borgsmiller v. Astrue, 499 F. App’x 812, 818-

 19 (10th Cir. 2012) (unpublished) (“Although the ALJ did not err in considering Ms.

 Borgsmiller's activities of daily living, she may not rely on minimal daily activities as

 substantial evidence that a claimant does not suffer disabling pain.”) (quotation

 omitted). Accordingly, the ALJ’s consideration of plaintiff’s daily activities in his

 credibility determination was not in error.

        Here, the ALJ found that “the claimant’s activities of daily living are greater than

                                               12
Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 13 of 17




 what one would expect of a fully disabled individual.” R. at 21. The ALJ noted that

 plaintiff could “prepare simple meals and perform some limited cleaning,” could “drive

 short distances and go shopping with someone,” and that plaintiff “enjoyed watching

 television, reading, and watching birds.” Id. The ALJ also emphasized that plaintiff

 reported doing at-home physical therapy exercises. R. at 21. However, the ALJ failed

 to mention significant contextual evidence of plaintiff’s daily activities. The ALJ did not

 mention that, in 2015, plaintiff reported that she sometimes needed assistance getting

 dressed, bathing, eating, or using the bathroom. R. at 211. And while plaintiff can

 prepare “simple meals,” as the ALJ noted, the meals that plaintiff reported that she

 could prepare were microwaveable meals or cereal. R. at 212. Plaintiff indicated that

 preparing these meals takes her three times as long as it used to. Id. And although

 plaintiff indicated that she can drive short distances or to her doctor’s office, she stated

 that she gets dizzy and confused while driving and that she “[does not] drive much

 anymore” because driving is “too hard.” R. at 213. The ALJ did not mention these

 limitations accompanying plaintiff’s daily activities, despite the fact that this evidence

 “went directly to some of the factors an ALJ should consider in making a credibility

 determination.” Sandoval v. Barnhart, 2004 WL 7337671, at *9 (D.N.M. June 2, 2004).

 The Court finds that the ALJ’s description of plaintiff’s daily activities improperly

 considered only evidence favorable to his decision and does not paint an accurate

 picture of plaintiff’s abilities. The “sporadic performance [of household tasks or work]

 does not establish that a person is capable of engaging in substantial gainful activity.”

 Thompson, 987 F.2d at 1490 (quotation omitted) (alteration marks in original); see also

 Byron v. Heckler, 742 F.2d 1232, 1235-36 (10th Cir. 1984) (finding that plaintiff’s

                                              13
Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 14 of 17




 activities of jogging and intermittent work as a janitor were not inconsistent with

 plaintiff’s complaints of pain); Thompson, 987 F.2d at 1489 (finding error in ALJ’s

 reliance on plaintiff’s minimal daily activities of visiting neighbors and doing light

 housework).

        However, the ALJ’s undue reliance on plaintiff’s daily activities to challenge

 plaintiff’s credibility does not necessarily constitute reversible error. See Stilson v.

 Colvin, No. 14-cv-00358-CBS, 2016 WL 852763, at *6 (D. Colo. Mar. 4, 2016) (remand

 not warranted where plaintiff’s daily activities “were but one of the many reasons

 supporting the ALJ's credibility assessment”). In finding that plaintiff’s subjective

 complaints of pain were not credible, the ALJ did not rely solely on plaintiff’s minimal

 daily activities as prohibited by Thompson. The ALJ also considered plaintiff’s

 medication and its effectiveness, plaintiff’s medical visits and self-reports, and the

 consistency of plaintiff’s testimony with objective medical evidence. R. at 19-21. These

 factors were appropriately considered by the ALJ and serve as a basis for the ALJ’s

 credibility determination independent from the ALJ’s consideration of plaintiff’s daily

 activities. Branum, 385 F.3d at 1273. Because the ALJ considered a number of

 appropriate factors in making his credibility determination, the Court cannot conclude

 that the ALJ’s determination is not supported by substantial evidence. Winfrey v.

 Chater, 92 F.3d 1017, 1020 (10th Cir. 1996) (“Credibility determinations are peculiarly

 the province of the finder of fact” and a court should “not upset such determinations

 when supported by substantial evidence.”).

        C. Plaintiff’s Need to Use a Cane

        Finally, plaintiff argues that the ALJ failed to include her need to use a cane in

                                              14
Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 15 of 17




 the RFC determination. Docket No. 12 at 8. She argues that her use of a cane likely

 “would have interfered with the handling, reaching and fingering requirements of her

 past work, along with the lifting and carrying requirements of her past work.” Id. at 9.

 Plaintiff does not cite to any case law indicating that an ALJ must specifically delineate

 which portions of a medical provider’s opinions to which he gives weight, see Docket

 No. 12 at 8-9, but appears to argue that, had the ALJ considered Dr. Phelps’ opinion

 concerning plaintiff’s cane use, plaintiff would have been found to be incapable of

 returning to her past work and, as a result, would have been found to be disabled

 absent a showing of transferable skills. Id. at 9.

        The Court is not convinced by plaintiff’s argument. “Though the ALJ must

 consider all relevant evidence, the ALJ need not discuss every bit of evidence.” Trudell

 v. Colvin, No. 14-cv-02060-KMT, 2015 WL 5579576, at *5 (D. Colo. Sept. 22, 2015)

 (emphasis omitted) (citing Clifton, 79 F.3d at 1009-10). When assigning weight to a

 record medical opinion, the ALJ considers six factors set out in 20 C.F.R. § 404.1527,

 which include the treatment and examining relationships, supportability, consistency,

 and specialization. 20 C.F.R. § 404.1527(c). An ALJ does not need to “recite and

 assess each one of [the] six factors with respect to every opinion in the record.” Nurre

 v. Colvin, No. 16-cv-01262-RBJ, 2017 WL 2333098, at *3 (D. Colo. May 30, 2017).

 However, the ALJ “must be sufficiently specific to make clear to any subsequent

 reviewers the weight the adjudicator gave to the . . . opinion and the reasons for that

 weight.” Id. (quotation omitted).

        The ALJ found that Dr. Phelps’ opinion concerning plaintiff’s abilities was

 “generally consistent” with the evidence of record and gave the opinion partial weight.

                                             15
Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 16 of 17




 R. at 22. He referenced multiple portions of the record that he believed were in-line

 with Dr. Phelps’ opinion. Id. The ALJ also noted that Dr. Phelps, as the state agency

 medical consultant, “has extensive program knowledge and is very familiar with the

 Social Security disability process.” Id. The Court finds that the ALJ adequately

 explained the weight he assigned to Dr. Phelps’ opinion. See Trudell, 2015 WL

 5579576, at *5 (finding that the ALJ’s explanation was sufficient because, while the ALJ

 had not discussed or recited the six factors, it was clear that the ALJ had considered

 them).

          Moreover, the opinion from Dr. Phelps referenced by plaintiff is not an opinion

 that plaintiff cannot walk without a cane. Docket No. 12 at 8. Rather , Dr. Phelps

 opined that plaintiff “should be allowed to use [a cane] as needed.” R. at 75. Thus, the

 ALJ did not disregard or fail to mention his rejection of any “significantly probative”

 opinion that plaintiff’s physical condition necessitated the use of a cane. Haga, 482

 F.3d at 1207. Insofar as plaintiff argues that the ALJ failed to account for plaintiff’s

 “dizziness, poor balance, decreased strength and decreased reflexes,” the ALJ

 considered plaintiff’s dizziness, issues with balance, and decreased strength or

 reflexes in his decision. See R. at 18-20. That the ALJ did not mention each of these

 limitations in his weighing of Dr. Phelps’ opinion does not constitute reversible error.

 See Trudell, 2015 WL 5579576, at *5. The Court will not reweigh the evidence or

 substitute its judgment for that of the Commissioner. Hackett v. Barnhart, 395 F.3d

 1168, 1172 (10th Cir. 2005).

          The Court finds that the ALJ’s decision was supported by substantial evidence

 and that reversal is not warranted.

                                              16
Case 1:18-cv-02873-PAB Document 15 Filed 06/01/20 USDC Colorado Page 17 of 17




       V. CONCLUSION

       For these reasons, it is

       ORDERED that the decision of the Commissioner that plaintiff is not disabled is

 AFFIRMED. It is further

       ORDERED that this case is closed.


       DATED June 1, 2020.

                                        BY THE COURT:


                                        ____________________________
                                        PHILIP A. BRIMMER
                                        Chief United States District Judge




                                           17
